Citation Nr: 0300552	
Decision Date: 01/10/03    Archive Date: 01/28/03

DOCKET NO.  01-09 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating in excess of 30 percent 
for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel



INTRODUCTION

The veteran in case served on active duty from June 1944 
to January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania.  Within the referenced 
rating decision, the RO increased the veteran's bilateral 
hearing loss disability evaluation to 30 percent, 
effective October 2, 2000, the dated of his increased 
rating claim.  The veteran has perfected a timely appeal 
of the RO's July 2001 rating action. Inasmuch as the grant 
of a 30 percent rating is not the maximum benefit under 
the rating schedule, the claim for a higher rating 
evaluation for bilateral hearing loss remains in 
controversy and hence, it is a viable issue for appellate 
consideration by the Board.  AB v. Brown, 6 Vet. App. 35, 
39 (1993).

The veteran appeared at a personal hearing before the RO 
in December 2001.

The issue of entitlement to an increased rating in excess 
of 10 percent for otitis media suppurative will be 
addressed in the REMAND that follows this decision.


FINDINGS OF FACT

1.  In accordance with the veteran's April 2001 VA 
audiological examination, the numeric designations for his 
right and left ear are V and VI under Table VI; such 
numeric designations equate to no more than a 20 percent 
rating for bilateral hearing loss under Table VII.

2.  In accordance with the veteran's April 2001 VA 
audiological examination, the veteran's bilateral hearing 
loss is currently manifested by exceptional patterns of 
hearing impairment with Level VI hearing in the right ear 
and Level VII hearing in the left ear under Table VIA; 
such numeric designations equate to no more than a 30 
percent rating for bilateral hearing loss under Table VII.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 30 
percent for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.85 (Tables 
VI, VIA & VII), Diagnostic Code 6100 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA).

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim 
but is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103A, 5107(a) (West Supp. 2001); 38 C.F.R. §§ 3.102, 
3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2001); 38 C.F.R. 
§ 3.159(b) (2002).

The record reflects that with particular respect to his 
claim seeking an increased rating for bilateral hearing 
loss, the veteran has received the degree of notice which 
is contemplated by law.  Following the receipt of the 
veteran's October 2000 increased rating claim, the RO 
provided the veteran with an April 2001 letter.  Within 
VA's letter, the veteran was provided with a detailed 
account of the recent enactment of the VCAA, and he was 
notified regarding that evidence which was necessary for 
purposes of satisfying his pending claim.  As part of the 
notice, VA also specifically informed the veteran of which 
portion, if any, of the evidence he was obligated to 
provide, and which part, if any, VA would attempt to 
obtain on his behalf.  Thereafter, the RO provided the 
veteran with a copy of the July 2001 appealed rating 
action in this case, in addition to a November 2001 
statement of the case and a December 2001 supplemental 
statement of the case.  These documents further notified 
the veteran of the evidence already having been previously 
provided to VA, or obtained by VA on his behalf.  Finally, 
the RO's July 2001 rating decision, statement of the case, 
and subsequent supplemental statement of the case provided 
the veteran with the reasons and overall rationale for the 
determination made regarding his claim for an increased 
rating.

The record also discloses that VA has additionally met its 
duty to assist the veteran in obtaining evidence necessary 
to substantiate a disability rating in excess of his 
current rating evaluation.  First, the RO made reasonable 
efforts to develop the record in that the veteran's 
service medical records were obtained and associated with 
the claims folder.  The veteran's VA outpatient treatment 
records have likewise been associated with the claims 
folder.  In April and May 2001 the veteran underwent VA 
examination, and copies of the examination reports are of 
record.  Finally, in December 2001 the veteran was 
afforded the opportunity to provide personal testimony 
before the RO. 

Therefore, under the circumstances, VA has satisfied both 
its duty to notify and assist the veteran in this case, 
and adjudication of this appeal without remand to the RO 
for additional consideration under the new law poses no 
risk of prejudice to the veteran.  See e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  Accordingly, the 
veteran's appeal is ready for appellate review.

II.  Increased Rating Claims.

Disability evaluations are assigned by applying a schedule 
of ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  Id.  The VA has 
a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons 
and bases for its conclusions.  Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991).  When after a careful review of 
all available and assembled data a reasonable doubt arises 
regarding the degree of disability, such reasonable doubt 
must be resolved in favor of the claimant.  38 C.F.R. 
§ 4.3 (2002).

VA regulations require that disability evaluations be 
based upon the most complete evaluation of the condition 
that can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as 
to reflect all elements of the disability.  Medical as 
well as industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 
(2002).

Moreover, pertinent regulations do not require that all 
cases show all findings specified by the Rating Schedule, 
but that findings sufficiently characteristic to identify 
the disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2002).  
Therefore, when there is a question as to which of two 
evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2002).

With particular regards to disability ratings for hearing 
impairment, the Court has held that such ratings are 
derived by a mechanical application of the rating schedule 
to the numeric designation after audiometric evaluations 
are rendered.  See Lendenmann v. Principi, 3 Vet. App. 
3454, 349 (1992).

In the present case, the veteran filed his claim seeking 
an increased evaluation for bilateral hearing loss in 
October 2000, after the regulatory criteria under the 
rating schedule for evaluating diseases of the ear and 
other sense organs as set forth in 38 C.F.R. §§ 4.86 and 
4.87 were amended, effective from June 10, 1999.  Thus, 
only the amended regulations are for application in this 
case.  Cf. Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Under the new regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the Rating Schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of 
the percent of speech discrimination and the puretone 
threshold average, as contained in a series of tables 
within the regulations.  The puretone threshold average is 
the sum of the puretone thresholds at 1000, 2000, 3000, 
and 4000 Hertz, divided by four.  If impaired hearing is 
service-connected in only one ear, in order to determine 
the percentage evaluation from Table VII, the non-service-
connected ear will be assigned a Roman Numeral designation 
for hearing impairment of I.  38 C.F.R. § 4.85 (2002).

Also for potential application is the newly enacted 
38 C.F.R. § 4.86, for exceptional patterns of hearing 
impairment.  Thereunder, (a) when the puretone threshold 
at each of the four specified frequencies (1000, 2000, 
3000, and 4000 Hertz) is 55 decibels or more, the rating 
specialist will determine the Roman numeral designation 
for hearing impairment from either Table VI or TableVIA, 
whichever results in the higher numeral.  Each ear will be 
evaluated separately; and (b) when the puretone threshold 
is 30 decibels or less at 1000 Hertz, and 70 decibels or 
more at 2000 Hertz, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIA, whichever results in the 
higher numeral.  That numeral will then be elevated to the 
next higher Roman numeral.  Each ear will be evaluated 
separately.  Tables VI-VII are unchanged.  38 C.F.R. 
§ 4.86 (2002).


A.  Bilateral Hearing Loss.

In October 2000 the RO submitted a claim seeking an 
increased rating for his bilateral hearing loss.

VA outpatient treatment records dated from November 1998 
through October 2001 indicate the veteran received on-
going treatment for his bilateral hearing loss and chronic 
otitis media.  It was noted that the veteran was an 
'experienced hearing aid user.'

In April 2001 the veteran underwent a VA audiological 
examination.  On audiological evaluation, the puretone 
thresholds, in decibels, were recorded as follows:





HERTZ



1000
2000
3000
4000

RIGHT
65
70
80
80

LEFT
65
75
90
85


The veteran had an average puretone decibel loss of 74 in 
the right ear and of 79in the left ear at 1,000, 2,000, 
3,000, and 4,000 Hertz, respectively.  Based on the 
Maryland CNC word list, the speech recognition scores were 
76 percent in the right ear and 68 percent in the left 
ear.  It was noted that the veteran had bilateral mixed 
hearing loss, moderate-severe to severe.  Additionally, 
the veteran had bilateral tympanic membrane perforations.

In May 2001 the veteran underwent additional VA 
examination.  Based on the veteran's reported history in 
addition to a physical examination of the veteran, the VA 
examiner concluded that both the veteran's present otitis 
and his bilateral hearing loss condition were in fact 
related to his period of active military service. 

In December 2001 the veteran presented personal testimony 
regarding his bilateral hearing loss disability.  The 
veteran advised that he had been retired for approximately 
21 years, and in his opinion, his hearing loss has 
worsened 'over the years.'

As previously noted, under the amended criteria at 
38 C.F.R. § 4.85, Tables VI and VII (1998 and 2002), 
hearing impairment is evaluated based upon the average 
puretone decibel loss and the percent of speech 
discrimination.  These values are then translated into a 
numerical designation in order to evaluate the degree of 
disability.  In accordance with the veteran's April 2001 
audiological examination, the numeric designations are V 
and VI.  This equates to a 20 percent evaluation under 
Table VII, however, the audiologic results for the right 
and left ear derived from the veteran's April 2001 
examination do indicate that the veteran had puretone 
thresholds of 55 decibels or more at ear of the four 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz.)  
Consequently, the newly enacted 38 C.F.R. § 4.86(a) 
(2002), for exceptional patterns of hearing impairment, 
based only on the puretone threshold average, is for 
consideration in this case.

Applying this provision only, the numeric designation for 
the right ear is VI and VII for the left ear.  38 C.F.R. 
§ 4.86(a), Table VIA.  When level VI (right ear) is 
combined with level VII (left ear), these numeric 
designations equate to no more than a 30 percent 
evaluation under Table VII.  As such, the veteran's 
current receipt of a 30 percent disability evaluation for 
his bilateral hearing loss has been shown to be 
appropriate, and a rating in excess of 30 percent is not 
warranted.

In a similar manner, the Board notes that there is 
additionally a lack of evidence regarding an exceptional 
or unusual disability picture with related factors such as 
marked interference with employment or frequent periods of 
hospitalization so as to warrant referral of this case to 
appropriate VA officials for consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2002).  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Accordingly, 
38 C.F.R. § 3.321(b)(1) does not provide an additional 
basis for an increased rating in excess of 30 percent for 
bilateral hearing loss.

Full consideration has also been given to the requirement 
of 38 C.F.R. § 4.3 to resolve any reasonable doubt 
regarding the current level of the veteran's disability in 
his favor, however, the medical evidence in this case does 
not create a reasonable doubt regarding the current level 
of his disability.  Thus, the reasonable doubt doctrine 
does not apply.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to an increased rating in excess of 30 percent 
for bilateral hearing loss is denied.


REMAND

In a July 2001 rating action the RO denied the veteran's 
claim seeking an increased rating in excess of 10 percent 
for otitis media suppurative.  The RO mailed the veteran a 
notice letter, along with a copy of the rating decision on 
July 14, 2001.  In a statement, which was received by the 
RO on October 18, 2001, the veteran submitted a timely 
written notice of disagreement (NOD) with both the 
bilateral hearing loss and the otitis media suppurative 
increased rating claim denials.  While the RO issued a 
November 2001 Statement of the Case (SOC) with reference 
to the veteran's bilateral hearing loss increased rating 
claim, the record indicates that an SOC has not been 
issued in reference to the veteran's remaining otitis 
media suppurative increased rating claim.  Accordingly, 
that issue is remanded to the RO for the issuance of an 
SOC and such further development as may be necessary.  See 
Manlicon v. West, 12 Vet. App. 238 (1999).

The remanding of this issue must not be read as an 
acceptance of jurisdiction over the same by the Board.  
The Board may only exercise jurisdiction over an issue 
after an appellant has filed both a timely notice of 
disagreement to a rating decision denying the benefit 
sought, and a timely substantive appeal.  38 U.S.C.A. 
§ 7105 (West 1991); Roy v. Brown, 5 Vet. App. 554 (1994).  
The RO should return this issue to the Board only if the 
veteran perfects his appeal in full accordance with the 
provisions of 38 U.S.C.A. § 7105.

Therefore, this case is REMANDED for the following action:

		The RO should issue a Statement of the Case 
pertaining 
		to the issue of entitlement to an increased 
rating for otitis 
		media suppurative.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


